
	

113 HR 5516 IH: Protecting Our Great Lakes Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5516
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Latta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to prohibit the discharge of dredged material into
			 the Great Lakes, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Protecting Our Great Lakes Act of 2014.
		2.Prohibition on Discharge of Dredged Material into the Great Lakes SystemSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended—
			(1)in subsection (a), by striking The Secretary may and inserting Except as provided in subsection (u), the Secretary may;
			(2)in subsection (f)—
				(A)in paragraph (1), by striking in paragraph (2) and inserting in paragraphs (2) and (3); and
				(B)by adding at the end the following new paragraph:
					
						(3)Any discharge of dredged material into the open waters of the Great Lakes is prohibited.;
				(3)in subsection (r), by striking The discharge and inserting Except as provided in subsection (u), the discharge; and
			(4)by adding at the end the following new subsection:
				
					(u)Prohibition on Discharge of Dredged Material into the Open Waters of the Great Lakes
						(1)In GeneralThe Secretary (or a State in the case of a State program approved under this section) may not issue
			 a permit for the discharge of dredged material into the open waters of the
			 Great Lakes.
						(2)Disposal Areas
							(A)Any dredged material resulting from activity in the Great Lakes System (as defined in section 118
			 of this Act) shall be reused in beneficial ways on land or disposed of in
			 a confined land-based or confined water-based disposal area determined to
			 be economically and environmentally viable by the Secretary in
			 consultation with concerned States.
							(B)Any person who violates subparagraph (A) shall be treated as having violated a condition or
			 limitation set forth in a permit issued under this section.
							(3)DefinitionFor purposes of this section, the term open waters of the Great Lakes means all of the waters within Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan,
			 Lake Ontario, and Lake Superior lakeward from a line drawn across the
			 mouth of tributaries to the Lakes, including all waters enclosed by
			 constructed breakwaters, but not including the connecting channels.
						.
			
